Citation Nr: 0514195	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  00-04 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the loss of use of the lower 
extremities with loss of bladder and bowel control.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, son, and daughter


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from March 1957 to March 
1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 decision by the RO in Boston, 
Massachusetts that denied entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for the 
loss of use of the lower extremities with loss of bladder and 
bowel control.  A hearing was held at the RO before the 
undersigned Veterans Law Judge in August 2001.  In January 
2002, the Board remanded the case to the RO for further 
evidentiary development.  The case was subsequently returned 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

In pertinent part, 38 U.S.C.A. § 1151 provides for 
compensation for qualifying additional disability of a 
veteran in the same manner as if such additional disability 
were service-connected.  For purposes of this section, a 
disability is qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran.  The proximate cause of the disability is the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or was the result of an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The appellant and his representative contend that the 
appellant developed additional disability as a result of 
treatment rendered at the VA medical facility in Boston, 
Massachusetts (VAMC) in September and October 1998.  During a 
hearing before the undersigned member of the Board in August 
2001 it was asserted that the postoperative removal of the 
shunt utilized during the excision of a pineal tumor resulted 
in paraparesis and loss of bladder and bowel control.  Of 
record is a September 2000 statement from a private physician 
who indicates that the paraparesis of the lower extremities 
and loss of bladder and bowel control were related to the 
September 1998 surgery and postoperative treatment.

The Board remanded this case in January 2002 partly in order 
to obtain the original medical records or certified copies 
regarding the appellant's hospitalization at the VAMC from 
September 8, 1998 to October 22, 1998.  Although the RO wrote 
to the VAMC and requested such records, neither original 
medical records nor a certified copy are on file, and there 
is no indication from the VAMC that they are unavailable.  
The hospital records which are in the claims file have not 
been certified by an appropriate hospital official as being 
copies of all the treatment records.  As the action taken by 
the RO does not fully comply with the last remand 
instructions, another remand is required.  Stegall v. West, 
11 Vet. App. 268 (1998).

Moreover, the Board also remanded this case in January 2002 
to obtain a medical opinion by a neurologist, as to whether 
it is as likely as not that the veteran developed additional 
chronic disability, reported as paraparesis of the lower 
extremities and neurogenic bladder and bowel incontinence, 
during his hospitalization at the VAMC from September 8, 1998 
to October 22, 1998, which was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance on the part of VA or an event not reasonably 
foreseeable.  It was requested that the examiner comment on a 
September 2000 private medical statement.  Although the RO 
repeatedly requested such a medical opinion, and although VA 
examinations were performed and VA medical opinions were 
obtained, none of the VA medical opinions answers the 
question posed above, and none of the opinions comments on 
the September 2000 private medical opinion.  Another remand 
is therefore required, as noted by the veteran's 
representative.  Stegall, supra.

The agency of original jurisdiction (AOJ) should obtain an 
addendum from the VA doctor who provided the August 2004 
medical opinion (the chief of neurosurgery at the Boston 
VAMC), which is responsive to the above question.  Stegall, 
supra; 38 U.S.C.A. § 5103A (West 2002).  If that doctor is 
unavailable, the AOJ should obtain a medical opinion from 
another VA neurologist or neurosurgeon.

In light of the foregoing, the case is remanded to the AOJ 
for the following action:

1.  The RO should take the appropriate 
action to obtain the original medical 
records or certified copies regarding the 
appellant's hospitalization at the Boston 
VAMC from September 8, 1998 to October 
22, 1998, to include the operative 
report, doctor's orders, and nurses' and 
progress notes and the consent form.  If 
these records are unavailable, the VAMC 
should provide a written statement to 
that effect.

2.  Thereafter, the RO should forward the 
claims folder to the VA neurosurgeon who 
provided the August 2004 medical opinion, 
for an addendum regarding the etiology of 
any paraparesis of the lower extremities 
and neurogenic bladder and bowel 
incontinence.  

Following a review of the records the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that the veteran developed additional 
chronic disability, reported as 
paraparesis of the lower extremities and 
neurogenic bladder and bowel 
incontinence, during his hospitalization 
at the VAMC from September 8, 1998 to 
October 22, 1998, which was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance on the part of VA or an event 
not reasonably foreseeable.  It is 
requested that the examiner comment on 
the September 2000 private medical 
statement.  A complete rationale for the 
opinion should be included in the report.

If that doctor is unavailable, the AOJ 
should obtain the requested medical 
opinion from another VA neurologist or 
neurosurgeon.

3.  The RO should then re-adjudicate the 
claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for the 
loss of use of the lower extremities with 
loss of bladder and bowel control.  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




